DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bryan Davidson on 12/30/2021.

The application has been amended as follows: 


30. (Currently Amended) The method according to claim 13, wherein the composition further comprises water and at least one agent selected from the group consisting of surfactants, emulsifiers, thickeners and oils.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendments and arguments filed 11/10/2021 have been considered and are Candida albicans and/or Propionibacterium acnes by contact with an antimicrobial composition with the specific amounts of erythrulose and glycerol caprylate as claimed (see Applicant’s arguments page 3).
Further, while a Terminal Disclaimer was filed on 11/10/2021, it was disapproved on 11/30/2021.However, the nonstatutory double patenting rejection over U.S. Patent No. 10,933,002 is withdrawn in view of the amendments, overcoming the need for a Terminal Disclaimer. U.S. Patent No. 10,933,002 is drawn to a method of a method for killing and/or inhibiting E. coli and there is motivation or suggestion that would cause one of skill in the art to modify a method of killing and/or inhibiting a specific gram-negative bacteria and arrive at the instantly claimed method of killing and/or inhibiting Candida albicans (a fungus) and/or Propionibacterium acnes (a gram-positive bacteria).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Melissa L Fisher/Primary Examiner, Art Unit 1611